USCA11 Case: 21-10556    Date Filed: 10/14/2021   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10556
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
ANTHONY JEROME BELL,
a.k.a. Amp,
a.k.a. Ant,
a.k.a. Huckabuck,


                                        Defendant-Appellant.
USCA11 Case: 21-10556         Date Filed: 10/14/2021    Page: 2 of 6




2                      Opinion of the Court                 21-10556

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 0:04-cr-60275-JIC-3
                    ____________________

Before ROSENBAUM, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Anthony Bell is a federal prisoner serving a total 324-month
sentence stemming from convictions in 2005 for conspiracy to dis-
tribute and possession with intent to distribute crack cocaine. In
November 2020, he filed a motion seeking early release under 18
U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of the First Step Act
of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), alleging that he
was at increased risk of becoming seriously ill from COVID-19 due
to Myasthenia Gravis, an autoimmune neuromuscular disease, and
the medication he takes for that condition, which suppresses his
immune system. The district court concluded that Bell’s medical
condition presented “extraordinary and compelling reasons” for
early release, as required by § 3582(c)(1)(A), but it decided, after
considering the sentencing factors enumerated in 18 U.S.C.
§ 3553(a), as well as the requirements set forth in U.S.S.G. § 1B1.13,
to deny Bell’s request for early release.
       On appeal, Bell argues that the district court erred by treat-
ing § 1B1.13 as binding and abused its discretion by relying on
USCA11 Case: 21-10556              Date Filed: 10/14/2021         Page: 3 of 6




21-10556                    Opinion of the Court                                3

conduct from more than 16 years ago and failing to consider all the
§ 3553(a) factors, including his post-offense rehabilitation. After
careful review, we affirm.
       We review for abuse of discretion a district court’s denial of
a prisoner’s § 3582(c)(1)(A) motion. United States v. Harris, 989
F.3d 908, 911 (11th Cir. 2021). A district court abuses its discretion
when it applies an incorrect legal standard, relies on clearly errone-
ous facts, or commits a clear error of judgment. Id. at 911–12.
        Under § 3582(c)(1)(A), a district court may grant a defend-
ant’s motion for a sentence reduction, after considering the
§ 3553(a) factors, “if it finds that . . . extraordinary and compelling
reasons warrant such a reduction” and that a “reduction is con-
sistent with applicable policy statements” in the Sentencing Guide-
lines. 18 U.S.C. § 3582(c)(1)(A)(i). We have held that § 1B1.3 is
“applicable” to all motions under § 3582(c)(1)(A), and, accordingly,
“district courts may not reduce a sentence under Section
3582(c)(1)(A) unless a reduction would be consistent with
[§] 1B1.13.” United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir.
2021). 1 Section 1B1.13, in turn, requires the court to find that “the
defendant is not a danger to the safety of any other person or to the
community.” U.S.S.G. § 1B1.13(2).
      Altogether, then, § 3582(c)(1)(A) imposes three conditions
on granting a sentence reduction: (1) there must be “extraordinary

       1   Bryant, which was issued after Bell filed his brief in this case, fore-
closes his contention that U.S.S.G. § 1B1.13 is not binding.
USCA11 Case: 21-10556         Date Filed: 10/14/2021      Page: 4 of 6




4                       Opinion of the Court                  21-10556

and compelling reasons” for doing so; (2) the reduction must be
supported by the § 3553(a) factors; and (3) granting a reduction
“wouldn’t endanger any person or the community within the
meaning of § 1B1.13’s policy statement.” United States v. Tinker,
___ F.4th ___, No. 20-14474, 2021 WL 4434621, at *2 (11th Cir.
Sept. 28, 2021). Each condition is necessary, so the failure to satisfy
one condition warrants denial of the motion. See id.
        The district court concluded that Bell’s medical condition
and treatment constituted an “extraordinary and compelling rea-
son” and therefore satisfied the first condition. But it reasoned that
Bell failed to satisfy the second two conditions due to his “violent
conduct committed in connection with the narcotics trafficking
conspiracy that led to his conviction in this case.” Specifically, the
court explained that Bell and a codefendant “kidnapped an individ-
ual they accused of being a government informant, drove him to a
secluded area, shot him in the chest and left him for dead (although
he survived).” Citing the nature and circumstances of the offense
and the history and characteristics of the defendant, see 18 U.S.C.
§ 3553(a)(1), the court concluded that a reduction of Bell’s sentence
by seven years “would not promote the interests of justice but
would minimize the severity of [Bell’s] conduct.” So the court de-
nied the motion.
       Bell maintains that the district court failed to consider factors
that were due significant weight, including his evidence of post-of-
fense rehabilitation, and based its denial solely on a single factor.
USCA11 Case: 21-10556            Date Filed: 10/14/2021        Page: 5 of 6




21-10556                  Opinion of the Court                              5

       An order granting or denying compassionate release under
§ 3582(c)(1)(A) generally must indicate that the district court has
considered “all applicable § 3553(a) factors.” United States v. Cook,
998 F.3d 1180, 1184–85 (11th Cir. 2021). “[A] district court need not
exhaustively analyze each § 3553(a) factor or articulate its findings
in great detail,” and an acknowledgement by the court that it has
considered the § 3553(a) factors and the parties’ arguments is ordi-
narily sufficient. Tinker, 2021 WL 4434621, at *5 (quotation marks
omitted). Nevertheless, the court “must provide enough analysis
that meaningful appellate review of the factors’ application can
take place.” Id. (quotation marks omitted).
       Moreover, the weight to give any particular § 3553(a) factor,
whether great or slight, is committed to the district court’s sound
discretion. Id. “Even so, [a] district court abuses its discretion
when it (1) fails to afford consideration to relevant factors that were
due significant weight, (2) gives significant weight to an improper
or irrelevant factor, or (3) commits a clear error of judgment in
considering the proper factors.” Id. (quotation marks omitted).
        Here, the district court did not abuse its discretion in con-
cluding that a reduction was not supported by the § 3553(a) fac-
tors. 2 See id. at *2. Even assuming the court was required to con-
sider his post-offense rehabilitation, as Bell argues, the court did not
need to explicitly reference or discuss his evidence of rehabilitation


       2 For that reason, we need not evaluate the district court’s finding as
to the danger releasing Bell would pose. See U.S.S.G. § 1B.13(2).
USCA11 Case: 21-10556          Date Filed: 10/14/2021      Page: 6 of 6




6                       Opinion of the Court                   21-10556

in its order. See id. at *5. And the record shows that the court
considered several factors beyond the nature and circumstances of
the offense and the history and characteristics of the defendant. See
18 U.S.C. § 3553(a)(1). The court weighed the need for the sen-
tence to reflect the severity of the offense conduct. See 18 U.S.C.
§ 3553(a)(2). It also stated that it had considered the parties’ filings,
which discussed at length the factors that Bell contends the district
court ignored. See Tinker, 2021 WL 4434621, at *5 (concluding
that the court adequately considered the § 3553 factors in part be-
cause it “acknowledged the parties’ filings, which discussed at
length the factors that Tinker contends the district court ignored”).
On the whole, we are satisfied that the court properly considered
the § 3553(a) factors and did not abuse its discretion in denying
compassionate release. See Harris, 989 F.3d at 911–12.
      In sum, we affirm the denial of Bell’s motion for early release
under 18 U.S.C. § 3582(c)(1)(A).
       AFFIRMED.